Cooley, J.
If this case was before us for determination on all the merits, it is probable there would be no difficulty in sustaining the sale under which the plaintiff claims, as being a valid sale on the foreclosure of an equitable mortgage, notwithstanding the irregularity which has been pointed out in the proceedings. Torrans v. Hicks 32 Mich. 307. But we decided in Romain v. Lewis 39 Mich. 233, that the holder of the equitable title could not attack the patent at law; and that case rules the present: The plaintiff has a more suitable remedy, and must be left to pursue it.
The judgment must be affirmed with costs.
The other Justices concurred.